DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 1A- 1B and sub-species 1, Figs. 7- 8F: rigid ligatures in the reply filed on 3/05/21 is acknowledged.  Although applicant states that claims 1- 8, 10- 11 and 14- 22 read on the elected Species and Sub-species, the Office respectfully submits that claims 20- 21 are applicable to the non-elected Sub-species 2, Figs. 9- 10F: flexible ligatures.  Claims 20- 21 recite an embodiment having both a release mechanism for remotely releasing the ligature at the distal end of the ligature and a retraction mechanism for retracting the ligature from the stent graft following the release of the distal end of the ligature.  However, the only release mechanism described in applicant’s Specification is in relation to severing the distal ends of threads 216, 218 by rotating proximal handle 242 as shown in Figs. 9- 10F in relation to a flexible ligature (P. [0067]).  Since claims 20- 21 relate to the operation of the non-elected flexible ligatures, the claims are withdrawn as being directed to a non-elected species.
Claims 1- 8, 10- 11 and 14- 19 and 22 are addressed by this Action.
Claim Objections
Claims 1- 2, 4, 8, 10- 11 and 14 are objected to because of the following informalities:  since claim 1 recites “a plurality of stents” in line 7, further recitation of .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  lines 1- 2 – “wherein at least a portion of the stents each include struts” should be amended to read as - - wherein at least a portion of each of the plurality of stents .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  line 3 – “the flexible wall” should be amended to - - the flexible luminal graft component” - - in order to maintain consistency of claim terminology.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 3 – “the stent graft flexible wall” should be amended to - - the flexible luminal graft component” - - in order to maintain consistency of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 15- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US Pub. No. 2013/0289713 A1).
Regarding claim 1, Pearson discloses a stent graft system, comprising:
a)    a stent graft (100) (Figs. 1, 5- 7, 9- 14)  that includes

ii)    a plurality of stents (112, 119, 104, 124, 126) (Figs. 1, 3-  7, 9- 14) distributed longitudinally along the luminal flexible graft component (102), and
iii)    a plurality of suture loops (130, 132, 134) (Figs. 1- 7, 9- 14) spaced radially and longitudinally along the luminal flexible graft component (102) in an arrangement that causes the stent graft (100) to be in a radially constricted position (Fig. 7) when the suture loops (130, 132, 134) are substantially aligned along a longitudinal axis of the stent graft (100); and
b)    at least one ligature (150) (Figs. 6- 7, 9- 12) having a proximal end and a distal end, the ligature (150) extending through the suture loops (130, 132, 134), wherein tension on the ligature (150) or stiffness of the ligature (150) substantially aligns the suture loops (130, 132, 134), thereby at least partially radially constricting the stent graft (100).
Regarding claim 2, Pearson further discloses wherein the stents (112, 119, 104, 124, 126) are formed of a shape memory alloy (P. [0026]).
Regarding claim 3, Pearson further discloses wherein the flexible luminal graft (102) component defines a fenestration (117) (Fig. 1) (P. [0023]).
Regarding claim 4, Pearson further discloses wherein at least a portion of the stents (112, 119, 104, 124, 126) each include struts (115, 105) (Figs. 1, 3A- 3C) that are joined at opposite ends to define distal and proximal apices (113A, 113B) (Figs. 1, 5- 7, 
Regarding claim 5, Pearson further discloses wherein at least a portion of the suture loops (130, 132, 134) are nested between adjoining struts of a respective stent (115, 105) (See Fig. 3C) (P. [0030]).
Regarding claim 15, Pearson further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0035]).
Regarding claim 16, Pearson further discloses wherein the ligature (150) is a wire (P. [0035]).
Regarding claim 17, Pearson further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0035]).
Regarding claim 18, Pearson further discloses wherein the shape memory alloy is nitinol (P. [0035]).  It is noted that applicant has not positively claimed a shape-memory alloy.
Regarding claim 19, Pearson further discloses further including a handle (described, not shown) (P. [0035]) from which the ligature (150) extends (P. [0035]), and a guidewire catheter (882, 884) (Figs. 8- 10) supporting the stent graft (100).
Regarding claim 22, Pearson further discloses wherein at least a portion of the suture loops (130, 132, 134) and at least one associated ligature (150) extending through the suture loops (130, 132, 134) are at the outside surface of the stent graft (100) (See Fig. 6).
Claim(s) 1- 2, 4- 8, 10- 11, 14- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Pub. No. 2014/0180378 A1).

    PNG
    media_image1.png
    915
    866
    media_image1.png
    Greyscale

Regarding claim 1, Roeder discloses a stent graft system, comprising:
a)    a stent graft (112) (Figs. 1- 2, 5- 12) that includes

ii)    a plurality of stents (130a- d, 131) (Figs. 1- 2, 5-9) distributed longitudinally along the luminal flexible graft component (120), and
iii)    a plurality of suture loops (140a- b, 160) (Figs. 1- 3, 5- 9) (Ps. [0048] - - diameter reducing connectors 140, suture loops 160) spaced radially and longitudinally along the luminal flexible graft component (120) in an arrangement that causes the stent graft (112) to be in a radially constricted position (Fig. 2) when the suture loops (140a- b, 160) are substantially aligned along a longitudinal axis of the stent graft (112); and
b)    at least one ligature (150) (Figs. 1- 9) having a proximal end and a distal end, the ligature (150) extending through the suture loops (140a- b, 160) (See Fig. 2), wherein tension on the ligature (150) or stiffness of the ligature (150) substantially aligns the suture loops (140a- b, 160), thereby at least partially radially constricting the stent graft (112).
Regarding claim 2, Roeder further discloses wherein the stents (130a- d, 131) are formed of a shape memory alloy (P. [0044]).
Regarding claim 4, Roeder further discloses wherein at least a portion of the stents (130a- d, 131) each include struts that are joined at opposite ends to define distal and proximal apices (P. [0044] - - zigzag configuration that comprising a plurality of 
Regarding claim 5, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) are nested between adjoining struts of a respective stent (130a- d, 131) (See Fig. 1).
Regarding claim 6, Roeder further discloses wherein a majority of the suture loops (140a- b, 160) are closer to the proximal end of the stent graft (P) than the distal end of the stent graft (D) (See Fig. 1 showing 12 suture loops 140a-b that are closer to the proximal end (P) and 9 suture loops that are closer to the distal end (D)).
Regarding claim 7, Roeder further discloses wherein at least one suture loop (140a- b, 160) is closer to the distal end of the stent graft (D) than to the proximal end of the stent graft (P) (See any suture loop labeled as 160).
Regarding claim 8, Roeder further discloses wherein the stents (130a- d, 131) that are radially constricted by the ligatures (150) are radially self-expanding (P. [0059]).
Regarding claim 10, Roeder further discloses wherein a plurality of ligatures (150) extend through the suture loops (140a- b, 160), each ligature (150) extending through a portion of the suture loops (140a- b, 160) predominately distributed at a distinct longitudinal section of the stent graft flexible wall (120), whereby independent selective tension or withdrawal of each ligature (150) will independently control radial expansion of the stents (130a- d, 131) from the constricted position (Fig. 2) to an expanded position at each respective longitudinal section of the stent graft (See Figs. 7- 9) (Ps. [0076], [0078]- [0079]- - sequential expansion).
Regarding claim 11, Roeder further discloses wherein the stents (130a- d, 131) that are radially constricted by the ligatures (150) of at least one longitudinal section are radially self-expanding (P. [0059]).
Regarding claim 14, Roeder further discloses wherein at least a portion of the ligatures (150) are sufficiently rigid to maintain the stents of the respective longitudinal section (130a- d, 131) in the constricted position (See Figs. 5- 9) (Ps. [0053]- [0055]).
Regarding claim 15, Roeder further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0053]).
Regarding claim 16, Roeder further discloses wherein the ligature (150) is a wire (P. [0053]).
Regarding claim 17, Roeder further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0053]).
Regarding claim 18, Roeder further discloses wherein the shape memory alloy is nitinol (P. [0053]).  It is noted that applicant has not positively claimed a shape-memory alloy.
Regarding claim 19, Roeder further discloses further including a handle (discussed, not shown) (P. [0053]) from which the ligature (150) extends, and a guidewire catheter (104) (P. [0074] - - delivery system 100 is advanced over a guidewire to treatment site) supporting the stent graft (112).
Regarding claim 22, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) and at least one associated ligature (150) extending through the suture loops are at the outside surface of the stent graft (112) (See Figs. 1, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2014/0180378 A1) in view of Pearson et al. (US Pub. No. 2013/0289713 A1).
Regarding claim 3, Roeder discloses the apparatus of claim 2, but Roeder does not disclose a fenestration.
However Pearson teaches circumferentially constraining sutures for a stent graft
(claim 3) wherein the flexible luminal graft component (102) (Fig. 1) defines a fenestration (117) (Fig. 1) (P. [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Roeder flexible luminal graft component in order to include a fenestration as taught by Pearson because it would allow the stent graft disclosed by Roeder to be positioned within the aorta distal of the superior mesenteric artery (SMA) and to extend around and/or frame the ostium of the SMA (Pearson - - P. [0023]).  The motivation for the modification would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771